PER CURIAM.
The judgment and sentence are affirmed and we also find no error preserved for our review with regard to the restitution as ordered. We remand, however, for the deletion of cost awards and the 4% surcharge as being unsupported by authority. See McCray v. State, 665 So.2d 384 (Fla. 1st *957DCA 1996); Reyes v. State, 665 So.2d 111 (Fla. 2d DCA 1995). On remand, the trial court may enter a written order reimposing some or all of these charges so long as specific statutory authority is provided for them.
WEBSTER, MICKLE and LAWRENCE, JJ., concur.